 In the Matter of BANTA PUBLISHING COMPANY, EMPLOYERandPRINT-ING TRADES SPECIALTY LOCAL 531, INTERNATIONAL PRINTING PRESS-MEN AND ASSISTANTS'UNION OF NORTH AMERICA,A. F. OF L.,1PETITIONERCase No. 13-R-4061.-Decided April 23,1947Mr. Edward J. Dempsey,of Oshkosh, Wis., for the Employer.Mr. John S. McLellan,of Pressmen's Home, Tenn., for the Peti-tioner.Mr. Bernard L. Balicer,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a. petition duly filed, hearing in this case was held at Menasha,Wisconsin, on February 25, 1947, before Joseph L. Hektoen, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makesthe following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe Employer is a Wisconsin corporation with its offices and plantslocated in Menasha, Wisconsin. It is engaged in the publishing andprinting of text books, scientificjournals,and other publications.During 1946 the Employer purchased raw materials consisting ofpaper, book-cloth, board, ink and similar materials valued at approxi-mately $2,000,000, 80 percent of which was received from points out-side the State of Wisconsin.During the same period, it sold finishedproducts exceeding $3,000,000 in value, approximately 90 percent ofwhich was shipped to points outside the State of Wisconsin.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.ITitle as amendedat thehearing.73 N. L. R. B., No. 98.491 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDH. THE ORGANIZATION INVOLVEDThe Petitioner is a labour organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until the Pe-titioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner contends that a unit comprising the composing roomemployees of the Employer, excluding proof room, copy preparation,clerical, office and supervisory employees, constitutes an appropriateunit.The Employer agrees generally to the composition of the unitsought by the Petitioner, but urges the inclusion of proofreaders,copy preparation employees, and assistant foremen.The Employer's composing room consists of the printing (lockup,linotype,monotype), copy preparation, and proofreading depart-ments.2The composing room is under the general supervision of asuperintendent with assistant foremen in immediate charge of thevarious departments.The copy preparation department is separatedfrom the printing department by a glass partition; the proofroom is onthe floor above the copy preparation and printing departments.Eachof the departments performs an integral part of the composing process.The copy preparation department prepares manuscript or copy forthe printing department.The copy and proof of the set type are thensent to the proof room for checking, after which the proofs are returnedto the printing department of the composing room for correction. Basicand maximum pay rates are the same for employees in all departmentsof the composing room.In view of the foregoing, as well as for the further reason that proof-readers are usually included in the conventional unit of employees incomposing rooms of printing and publishing companies, we shall in-clude the proofreaders in the unit hereinafter found appropriate.'The record establishes no valid reason for not similarly including thecopy preparation employees inasmuch as they are engaged in the com-posing process and are under the same general supervision as the othercomposing room employees.We shall include them in the unit.2There are approximately 130 employees in the printing department,30 in the proof-room and 3 in the copy preparation department.3Matter of Uarco Incorporated,71 N. L R. B. 605,and cases cited therein. BANTA PUBLISHING COMPANY493The Employer desires to include the assistant foremen in the unitof composing room employees whereas the Petitioner desires theirexclusion.Although the assistant foremen are clearly supervisoryemployees within the Board's usual definition thereof, in accordancewith the custom in the printing industry and in conformity with p2evi-ous rulings of the Board, we shall include the assistant foremen in theunit.'We find that all composing room employees of the Employer, includ-ing proofroom employees, copy preparation employees and assistantforemen, but excluding office and clerical employees and the composingroom superintendent, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Banta Publishing Company,Menasha, Wisconsin, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Thirteenth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Sections 203.55and 203.56, of National Labor Relations Board Rules and Regula-tions-Series 4, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether they desire to be repre-sented by Printing Trades Specialty Local 531, International PrintingPressmen and Assistants' Union of North America, A. F. of L., forthe purposes of collective bargaining.'Matter of W. F. Hall Printing Company,51 N L R B 640 and 63 N L R B 532,Matter of Lloyd Hollister, Inc,68 N. L R B. 733 ;Matterof GilletteSafety Razor Com-pany,65 N. L R B 1286